Order, Supreme Court, New York County (Marcy S. Friedman, J.), entered November 27, 2009, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, the motion denied, and the complaint reinstated.
Upon the record in this personal injury case, it cannot be said that the defects in the exterior stairway which may have *506contributed to plaintiffs accident were trivial and thus not actionable as a matter of law (Trincere v County of Suffolk, 90 NY2d 976, 977-978 [1997]; see also Nin v Bernard, 257 AD2d 417 [1999]). Further, as the record reveals that defense counsel never inquired of plaintiff as to the precise cause of her accident, plaintiff was entitled to submit a more detailed affidavit clarifying her deposition testimony (see Bosshart v Pryce, 276 AD2d 314, 315 [2000]).
In addition, further issues of fact remain as to whether the defendants had notice of the allegedly dangerous conditions (Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). Concur — Mazzarelli, J.E, Sweeny, DeGrasse, Richter and Manzanet-Daniels, JJ.